Poch, J. This cause coming on to be heard on the joint stipulation entered by and between the parties hereto, due notice being given and the Court being fully advised; Finds: 1. That on or about July 26,1973, Claimant, Richard Greer, was discharged from his position as prison guard at Stateville Penitentiary. 2. That on September 24, 1973, Claimant filed a charge of unlawful employment practice against the State Department of Corrections with the Illinois Fair Employment Practice Commission. 3. That a settlement agreement in the F.E.P.C. matter was entered by Greer and the State Department of Corrections on or about May 10, 1978, whereby the Department agreed to pay Claimant the sum of $10,000.00. 4. That such agreement was entered and received into evidence at the hearing before Commissioner Joseph P. Griffin of the Court of Claims. Accordingly, it is hereby ordered that the Claimant, Richard Greer, be and the same is hereby awarded the sum of ten thousand and 00/100 ($10,000.00) dollars.